Citation Nr: 1627624	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased (compensable) rating for a skin disorder, including pseudofolliculitis barbae with scar, status post incision and drainage of infected follicle.

2. Entitlement to service connection for a right foot condition secondary to service connected left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for a right foot and knee disabilities and an increased (compensable) rating for pseudofolliculitis barbae with scar.

The Veteran testified before the undersigned at a Board hearing in June 2012; a transcript is of record. 

These matters were previously before the Board in November 2013, at which time they were remanded for further development.   

The appeal also initially encompassed a claim of entitlement to service connection for a right knee disability; subsequent to the Board's November 2013 remand, the RO granted service connection for degenerative joint disease and instability of the right knee. See April 2014 Rating Decision.  As this represents a full grant of benefits sought on appeal, this issue is no longer before the Board. 

The issue of entitlement to an increased (compensable) rating for a skin disorder, including pseudofolliculitis barbae with scar, status post incision and drainage of infected follicle, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

A right foot disability, diagnosed as calluses, is proximately due to service-connected left knee condition. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, diagnosed as calluses, as secondary to the service-connected left knee condition, have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The Veteran primarily contends that his right foot condition, diagnosed as calluses, is caused or aggravated by his service-connected left knee condition.  During his Board hearing, he testified that the service-connected left knee condition caused him to favor his right side, which results in the development of painful, pressure calluses.  See Hearing Transcript, p. 19.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).


If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.  

VA treatment records throughout the course of the appeal, to include a January 2014 VA Foot examination, confirm a right foot callus diagnosis.  Accordingly, the first Wallin element has been met with respect to the claimed right foot disability.  

Moreover, as noted above, service connection is currently in effect for degenerative changes of the left knee.  The Veteran underwent a VA foot examination in January 2014.  At that time, the Veteran reported that he started to have pain in his right foot after using it to compensate for his (left) knee surgeries in the 1980's.  He also stated that he started to have pain at the outer portion of his right foot in either 2005 or 2006, at which time he went to a podiatrist and was diagnosed with a callus.  He reported that the calluses continued to develop thereafter and to the present time.  The VA examiner reviewed the medical history and claims file and noted that the Veteran presented with complaints of right foot pain several times after his (service-connected) left knee surgery.  The examiner stated that this supported his claim that the right foot symptoms (pain/calluses) started after the left knee surgery.  The examiner affirmed that abnormalities in gait or movement that resulted in increased pressure to specific areas could cause calluses.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the January 2014 VA opinion is sufficient to provide proof of a relationship between the Veteran's current right foot calluses and his service-connected left knee disability.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, the Board finds that such a course would only prolong adjudication of the claim.  Accordingly, service connection for a right foot condition, diagnosed as calluses, as secondary to the service-connected left knee condition, is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot condition, including calluses, as secondary to service-connected left knee degenerative changes, is granted. 


REMAND

The Board remanded sin issue for additional development in November 2013.  Specifically, the Board determined that a new VA examination and an attempt to obtain outstanding VA medical evidence were necessary.  

A new VA skin examination was conducted in January 2014, but the examiner did not address the May 2009 findings/change in diagnosis as required by the Board remand.  The Board is thus unable to find that action on this directive has been completed.

Further, during his hearing before the undersigned, the Veteran testified that his skin disorder worsened during the summer or warmer months.  He likewise reported monthly flare-ups during the January 2014 examination.  Where the evaluation of a disability that fluctuates seasonally is at issue, an examination during an active stage or outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

In light of the foregoing, the Board's November 2013 remand directed the RO/AMC to contact the Veteran and coordinate with him to schedule a VA examination during a time in which he was experiencing a flare-up of his service connected skin disability; if it was not possible to schedule the examination during a flare up, then the reason was to be documented in the file.  This was not done.  Accordingly, a new VA medical examination is necessary; an attempt must be made to conduct the examination during a period of flare-up of the skin disorder and, regardless of the success of such attempt, the VA examination report must present a detailed clinical history describing the manifestations during flare-ups.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected skin disorder.  

The AOJ should attempt to schedule the skin examination in summer or warmer months.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner must record a history describing the extent of symptoms during flare-ups, including percentages of body areas affected and any signs of facial disfigurement.  

The examiner should review the claims file.

The examiner should explain any differences between the original diagnosis of pseudofolliculitis barbae and the May 2009 diagnosis of folliculitis barbae.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


